DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 8/25/2020 for application number 17/002,616. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 7, 8, 10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liggitt et al. (U.S. Publication 2017/0249177) in view of Zhou et al. (U.S. Publication 2020/0310789) (Zhou hereinafter).
5. 	As per claim 1, Liggitt teaches one or more non-transitory computer-readable storage media (NTCRSM) comprising instructions, wherein execution of the instructions is operable to cause a computing system to:
receive a request to generate an application for providing a service, the request including or indicating one or more configurations, the one or more configurations indicating application requirements for the application that is to be generated [“a user may use the user interface provided by web console 114 to send requests to create a container, create an application, perform an action on a container, and manage/remove the container, etc. API server 120 may receive these requests and cause asset server 118 to pull from the necessary parameters from master configuration data 124 and a controller server (not shown) to execute on these requests based on these parameters,” ¶ 0021, “These additional stylesheets and script functions are referred to as extension configuration data.  Implementations of the present disclosure allow the user to modify and / or expand the user interface without the need to rebuild the binary code of the layered platform 100,” ¶ 0022; extensions suggest multiple configurations].
Liggit does not explicitly disclose but Zhou discloses generat(ing), using the one or more configurations, each of an operator file, an operator container image, and a controller container image [“FIG. 3 is a schematic structural diagram of a controller provided by an embodiment of the present disclosure. As shown in FIG. 3, the controller refers to the Fabric Operator mentioned in the foregoing embodiment, and the controller 30 includes: an acquiring unit 31, configured to acquire a configuration file required to create a Hyperledger Fabric network in a Kubernetes cluster; and a creating unit 32, configured to create the Hyperledger Fabric network in the Kubernetes cluster according to the configuration file and a preset state machine,” ¶ 0035; fabric operator mapped to operator file];
create a container on a computing cluster using the operator container image and the controller container image [“the creating unit is further configured to create the Hyperledger Fabric network in the Kubernetes cluster according to a creation order of the components in the preset state machine and the component information,” ¶ 0036; hyperledger fabric network mapped to container]; and
deploy an operator into the container using information contained in the operator file, the operator including code to perform one or more operations according to the application requirements [“the Fabric Operator may further obey the rule and restriction of an API in the Kubernetes cluster, reuse the common function of a Kubernetes API, and call the API to deploy the corresponding Kubernetes resources, e.g., CRUD, watch, a built - in authentication and an authorization,” ¶ 0031; Kubernetes API mapped to operator].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt and Zhou available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt to include the capability of creating a hyperledger fabric network as taught by Zhou, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating the efficient deployment of applications in a containerized environment while minimizing the need for code development and modification.
6. 	As per claim 2, Liggitt and Zhou teach the one or more NTCRSM of claim 1.  Liggitt further teaches wherein the request is received via an application programming interface (API), a command file, or a declarative manifest [“API server 120 may receive these requests and cause asset server 118 to pull from the necessary parameters from master configuration data 124 and a controller server (not shown) to execute on these requests based on these parameters,” ¶ 0021].
7. 	As per claim 3, Liggitt and Zhou teach the one or more NTCRSM of claim 2.  Zhou further teaches wherein the API includes a Kubernetes API, the command file includes a kubectl imperative command, or the declarative manifest includes a YAML file [“the Fabric Operator may further obey the rule and restriction of an API in the Kubernetes cluster, reuse the common function of a Kubernetes API, and call the API to deploy the corresponding Kubernetes resources, e.g., CRUD, watch, a built - in authentication and an authorization,” ¶ 0031].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt and Zhou available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt to include the capability of creating a hyperledger fabric network as taught by Zhou, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating the efficient deployment of applications in a containerized environment while minimizing the need for code development and modification.
8. 	As per claim 4, Liggitt and Zhou teach the one or more NTCRSM of claim 1.  Zhou further teaches wherein the one or more configurations include a controller file and a resource file [“The Kubernetes cluster applied in the embodiments of the present disclosure refers to version of Kubernetes 1.7 and above, which supports CRDs (custom resource definitions), and thus, the resource type of the Kubernetes cluster may be customized. The configuration file is a custom resource type containing all component information required to create the Hyperledger Fabric network. The component information includes: CA component information, for signing a certificate required by a network; MySQL component information, for storing the certificate signed by a CA component; Orderer component information, for sorting a transaction; and Peer component information, for performing implementation of the transaction and book keeping,” ¶ 0028].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt and Zhou available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt to include the capability of creating a hyperledger fabric network as taught by Zhou, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating the efficient deployment of applications in a containerized environment while minimizing the need for code development and modification.
9. 	As per claim 5, Liggitt and Zhou teach the one or more NTCRSM of claim 4.  Zhou further teaches wherein the controller file includes custom resource definition (CRD), the CRD indicating one or more of a group, domain, operator image, and reconciliation frequency [“The Kubernetes cluster applied in the embodiments of the present disclosure refers to version of Kubernetes 1.7 and above, which supports CRDs (custom resource definitions), and thus, the resource type of the Kubernetes cluster may be customized. The configuration file is a custom resource type containing all component information required to create the Hyperledger Fabric network. The component information includes: CA component information, for signing a certificate required by a network; MySQL component information, for storing the certificate signed by a CA component; Orderer component information, for sorting a transaction; and Peer component information, for performing implementation of the transaction and book keeping,” ¶ 0028].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt and Zhou available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt to include the capability of creating a hyperledger fabric network as taught by Zhou, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating the efficient deployment of applications in a containerized environment while minimizing the need for code development and modification.
10. 	As per claim 7, Liggitt and Zhou teach the one or more NTCRSM of claim 4. Zhou further teaches wherein execution of the instructions is further to operable to cause the computing system to: generate the controller container image using the controller file, the controller container image including service dependency files [“The controller includes: an acquiring unit, configured to acquire a configuration file required to create a Hyperledger Fabric network in a Kubernetes cluster; and creating unit, configured to create the Hyperledger Fabric network in the Kubernetes cluster according to the configuration file and a preset state machine,” ¶ 0011; “Further, the creating unit is further configured to acquire meta information from the component information, and initialize the meta information; create a component relevant file according to the initialized meta information … create a certificate file according to the component information, after the CA component is success fully created,” ¶ 0013; component relevant file and certificate file mapped to service dependency files].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt and Zhou available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt to include the capability of creating a hyperledger fabric network as taught by Zhou, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating the efficient deployment of applications in a containerized environment while minimizing the need for code development and modification.
11. 	As per claim 8, Liggitt and Zhou teach the one or more NTCRSM of claim 1.  wherein execution of the instructions is further to operable to cause the computing system to: generate the operator using the one or more configurations and the controller container image [“the Fabric Operator may further obey the rule and restriction of an API in the Kubernetes cluster, reuse the common function of a Kubernetes API, and call the API to deploy the corresponding Kubernetes resources, e.g., CRUD, watch, a built - in authentication and an authorization,” ¶ 0031; Kubernetes API mapped to operator].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt and Zhou available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt to include the capability of creating a hyperledger fabric network as taught by Zhou, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating the efficient deployment of applications in a containerized environment while minimizing the need for code development and modification.
12. 	As per claim 10, Liggitt and Zhou teach the one or more NTCRSM of claim 1.  Liggett further teaches wherein the application requirements include one or more of a compile time, a build time, and a run time of the service [“a user may use the user interface provided by web console 114 to send requests to create a container, create an application, perform an action on a container, and manage/remove the container, etc. API server 120 may receive these requests and cause asset server 118 to pull from the necessary parameters from master configuration data 124 and a controller server (not shown) to execute on these requests based on these parameters,” ¶ 0021; requests for server actions suggests run time requirements].
13.        As per claim 15, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
14.        As per claim 17, it is a system claim having similar limitations as cited in claims 7 and 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claims 7 and 8 above.
15.        As per claim 18, it is a system claim having similar limitations as cited in claim 10.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 10 above.
16.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liggitt and Zhou in further view of Mickelsson et al. (U.S. Publication 2019/0265982) (Mickelsson hereinafter).
17. 	As per claim 6, Liggitt and Zhou teach the one or more NTCRSM of claim 5.  Liggitt and Zhou do not explicitly disclose but Mickelsson discloses wherein the resource file includes schema information for validating inputs while creating the CRD [“The methods and systems presented herein can efficiently implement dynamic editing, storing, and validation of software system configuration data and apply the software system configuration data, using metadata specification declared in standard data expression, such as JSON, which allows declaring complex structural data model with flexible type system and with related proprietary metadata for each target usage, and which is then converted or interpreted for accessing, storing, validating and applying configuration data through standardized formats and interfaces, like JSON Schema, GraphQL API, and programming language source code.” ¶ 0017].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt, Zhou and Mickelsson available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt and Zhou to include the capability of managing system configurations as taught by Mickelsson, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating the an efficient method of input validation.
18.        As per claim 16, it is a system claim having similar limitations as cited in claims 4, 5 and 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claims 4, 5 and 6 above.
19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liggitt and Zhou in further view of Tal et al. (U.S. Publication 2021/0200814) (Tal hereinafter).
20.	As per claim 9, Liggitt and Zhou teach the one or more NTCRSM of claim 1.  Liggitt and Zhou do not explicitly disclose but Tal discloses wherein the one or more configurations are stored in a version control system or a source code repository [“Any user-generated source code may be stored within a source-code repository associated with the respective project 668 such that the user-generated source code is retrievable by the S2I 665 and, thereby, the build configuration 663. The build configuration 663 may, for example, be tied to base images (e.g., builder images) and/or source code (e.g., user-generated source code) using one or more web-hooks. The web-hooks may allow the build configuration 663 to determine when one or more of the users' projects 668 is updated with new source code,” ¶ 0164].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt, Zhou and Tal available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt and Zhou to include the capability of managing containerized platforms and services as taught by Tal, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating the an efficient method of source code version management.
21.	Claims 11 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liggitt and Zhou in further view of Maity et al. (U.S. Publication 2014/054442) (Maity hereinafter).
22. 	As per claim 11, Liggitt and Zhou teach the one or more NTCRSM of claim 1.  Liggitt and Zhou do not explicitly disclose but Maity discloses wherein execution of the instructions is further to operable to cause the computing system to: identify one or more operational status codes in response to performance of the one or more operations of the operator; and determine one or more actions to improve the performance of the one or more operations based on the identified operational status codes [“An EAS message may include following elements: … "alert" element and sub-elements: … Alert: the container for all component parts of the alert message; … Identifier: the identifier of the alert message; … Sender: the identifier of the send of the alert message; … Sent: the time and date of the origination of the alert message; … Status: the code denoting the appropriate handling of the alert message,” ¶¶ [0038 – 0044]; “responseType: the code denoting the type of action recommended for the target audience,” ¶ 0060].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt, Zhou and Maity available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt and Zhou to include the capability of managing emergency alerts as taught by Maity, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating an efficient method of source code version management.
23. 	As per claim 12, Liggitt, Zhou and Maity teach the one or more NTCRSM of claim 11.  Maity further teaches wherein the one or more actions are based on a time when respective status codes of the one or more operational status codes are generated [“effective: the effective time of the information of the alert message (optional); … onset: the expected time of the beginning of the subject event of the alert message (optional) …  expires: the expiry time of the information of the alert message (optional),” ¶¶ [0065 – 0067].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt, Zhou and Maity available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt and Zhou to include the capability of managing emergency alerts as taught by Maity, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating an efficient method of source code version management.
24. 	As per claim 13, Liggitt, Zhou and Maity teach the one or more NTCRSM of claim 11.  Maity further teaches wherein execution of the instructions is further to operable to cause the computing system to: map the one or more operational status codes to respective messages, the respective messages including a notification or an instruction of a corresponding action of the one or more actions; and provide the respective messages to a user associated with the service [“An EAS message may include following elements: … "alert" element and sub-elements: … Alert: the container for all component parts of the alert message; … Identifier: the identifier of the alert message; … Sender: the identifier of the send of the alert message; … Sent: the time and date of the origination of the alert message; … Status: the code denoting the appropriate handling of the alert message,” ¶¶ [0038 – 0044]; “responseType: the code denoting the type of action recommended for the target audience,” ¶ 0060].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt, Zhou and Maity available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt and Zhou to include the capability of managing emergency alerts as taught by Maity, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating an efficient method of system management.
25.        As per claim 19, it is a system claim having similar limitations as cited in claims 11 and 13.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claims 11 and 13 above.
26.	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liggitt and Zhou in further view of Maity and Bursell et al. (U.S. Publication 2021/0342174) (Bursell hereinafter).
27. 	As per claim 14, Liggitt, Zhou and Maity teach the one or more NTCRSM of claim 11.  Liggitt, Zhou and Maity do not explicitly disclose but Zalpuri discloses wherein the operational status codes include one or more of run time status codes, build time status codes, and compile time status codes, the run time status codes include one or more of errors generated by components, logs generated by components, or state changes of components [“A system comprising: a memory; a processor in communication with the memory; a trusted execution environment (TEE), wherein the TEE is provisioned with a workload; and a runtime executing within the TEE, wherein the runtime is configured to: load a pre-generated memory accessing code into the TEE, wherein the code is supplied by an owner, receive introspection commands through an introspection channel, wherein the introspection channel is created between the runtime and the owner, execute the introspection commands, wherein the introspection commands are configured to validate a memory access in the pre-generated code, and determine a status of a result of the introspection commands, wherein the status is one of a failure status and a success status.” cl. 14], the build time status codes include one or more of semantic errors, dependency errors, packaging errors, or pipeline errors, and the compile time status codes include one or more of schema errors or input errors.
         It would have been obvious to one of ordinary skill in the art, having the teachings of Liggitt, Zhou, Maity and Bursell available before the effective filing date of the claimed invention, to modify the capability of virtual machine deployment as disclosed by Liggitt, Zhou and Maity to include the capability of managing execution alerts as taught by Bursell, thereby providing a mechanism to improve system efficiency and maintainability and by facilitating error reporting.
28.        As per claim 20, it is a system claim having similar limitations as cited in claim 14.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 14 above.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193